Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 (b) 

	2.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.	In claim 1 it is not clear how a temporary determining unit configured to, based on a gradation level specified for one pixel of the liquid crystal panel and a gradation level specified for another pixel adjacent to the one pixel in one field, make temporary determination on whether to correct the gradation level of at least one of the one pixel and the other pixel.  In the Office’s review of the specification it could find no mention of any specific hardware in the applicant’s specification which indicate how a temporary determining unit configured to, based on a gradation level specified for one pixel of the liquid crystal panel and a gradation level specified for another pixel adjacent 
Claims 2-4 are dependent on claim 1 and inherit the same deficiencies.

4.	In claim 1, it is not clear how a cancellation unit configured to cancel the temporary determination when the gradation level specified for the one pixel and the gradation level specified for the other pixel are determined to be identical to a gradation level in a field that precedes, by a plurality of fields, the one field.  In the Office’s review of the specification it could find There is no mention of any specific hardware in the 
Claims 2-4 are dependent on claim 1 and inherit the same deficiencies.

Claim Rejections - 35 USC § 112(f)
5.	Claim 1 limitation “a temporary determining unit configured to, based on a gradation level specified for one pixel of the liquid crystal panel and a gradation level specified for another pixel adjacent to the one pixel in one field, make temporary determination on whether to correct the gradation level of at least one of the one pixel 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	Claims 2-4 are dependent on claim 1 and inherit the same deficiencies.

6.	Claim 1 limitation “a cancellation unit configured to cancel the temporary determination when the gradation level specified for the one pixel and the gradation level specified for the other pixel are determined to be identical to a gradation level in a field that precedes, by a plurality of fields, the one field” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In the Office’s review of the specification it could find There is no mention of any specific hardware in the applicant’s specification which indicate how a cancellation unit configured to cancel the temporary determination when the gradation level specified for the one pixel and the gradation level specified for the other pixel are determined to be identical to a gradation level in a field that precedes, by a plurality of fields, the one field.  The specification does indicate that the first determining unit 234 determines whether or not the gradation level (of the focused pixel) specified in the image data VbR exceeds a gradation level corresponding to the light pixel, and a gradation level specified in the image data Vb R before one field stored in the storage unit 232 falls below a gradation level 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-4 are dependent on claim 1 and inherit the same deficiencies.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe US Patent Application (20110234650), hereinafter “Watanabe” and Irie US Patent Application (20130088527), hereinafter “Irie”

Regrinding claim 1 Watanabe discloses an image processing device displaying image data of an image, the image display apparatus according to the aspect of the invention, the control unit controls the pixel image shift unit to temporally shift the positions of the images of the pixels on the projection surface if resolution of images to be displayed is higher than resolution of the light modulation device [Watanabe para 0020] which has predetermined resolution specified with the image a difference between the predetermined resolution of the liquid crystal light valves 3R, 3G, 3B and the resolution of the input image signals and compares them [Watanabe para 0053] the image processing device, comprising: 
Watanabe does not teach but Irie teaches a temporary determining unit configured to, The gamma correction part 20 includes a gamma correction processing part 23, an R correction table 21r, a G correction table 21g, and a B correction table 21b and, with reference to these correction tables 21r, 21g, and 21b, corrects a relationship between a gradation value indicated by the data signal DAT from outside and a luminance value of a pixel formed by the pixel formation portion [Irie para 0144] based on a gradation level specified for one pixel of the liquid crystal panel and a gradation level specified for another pixel adjacent to the one pixel in one field, a gamma correction part for correcting a relationship between a gradation value indicated by the input signal and a luminance value of the pixel formed by the pixel formation portion according to the gradation value independently for each of the primary colors for color display [Irie para 0021] make temporary determination on whether to correct the gradation level of at least one of the one pixel and the other pixel wherein the gamma correction part corrects the relationship such that gradation dependence of chromaticity is suppressed when the screen is viewed from a front thereof, and also corrects the relationship in the vicinity of a predetermined gradation value, which is determined by the division ratio in the one pixel and differences in the applied voltage among the predetermined number of sub-pixels, such that the gradation dependence of the chromaticity is suppressed when the screen is viewed from a predetermined oblique direction. [Irie para 0023]; and 
a cancellation unit configured to cancel the temporary determination when the gradation level specified for the one pixel and the gradation level specified for the other pixel are determined to be identical to a gradation level in a field that precedes, by a plurality of fields, the one field. applying voltages which are different from each other and change in a predetermined period and in a predetermined amplitude to the first and second sub-pixel electrodes provides luminance values different from each other to the sub-pixels in each of the pixel formation portions, and also the independent gamma correction is carried out such that the gradation dependence of the chromaticity is suppressed in the oblique view in the vicinity of the predetermined gradation value determined by the area ratio of the first sub-pixel electrode to the second sub-pixel electrode and the difference in the applied voltage between the first auxiliary electrode and the second auxiliary electrode [Irie para 0050] (note that voltages are only applied when the luminance values are different between the pixels)


Watanabe discloses an image display apparatus includes: a light source that outputs light; a light modulation device that has plural pixels arranged in a matrix and modulates the light from the light source; a projection system that projects the light modulated by the light modulation device onto a projection surface; a pixel image shift 
Irie discloses a color liquid crystal display device configured to employ a pixel division method in which each pixel of a displayed image is configured with sub-pixels obtained by spatial division of one pixel in a division ratio may include: pixel formation portions provided correspondingly to respective pixels of the image, each portion configured to form a pixel of primary colors with the sub-pixels; a drive circuit configured to provide each portion with applied voltages respectively corresponding to the sub-pixels composing the pixel to be formed by that portion, based on a gradation value indicated by an input signal provided as a video signal representing the image; and a gamma correction part configured to correct a relationship between the gradation value indicated by the input signal and a luminance value of the pixel to be formed by that portion according to the gradation value independently for each of the primary colors. (Abstract)  Irie further discloses that the liquid crystal display device employing the pixel division method (spatial or temporal) as described above, the independent gamma correction is carried out and a gradation dependence of chromaticity is suppressed to obtain a good color reproducibility in displaying an image. In the pixel division method, however, even if the chromaticity is adjusted not to change depending on the gradation, that is, good chromaticity characteristics maintaining a color balance are obtained in an almost whole gradation range when a screen of the liquid crystal display device is viewed from a front direction 0016


Regarding claim 2 Watanabe and Irie disclose everything above (see claim 1). In addition Irie discloses wherein the cancellation unit analyzes a gradation level of a pixel corresponding to the one pixel and a gradation level of a pixel corresponding to the other pixel, among pixels constituting the image having the predetermined resolution, and when the gradation level is determined to be unchanged, cancels the temporary determination. applying voltages which are different from each other and change in a predetermined period and in a predetermined amplitude to the first and second sub-pixel electrodes provides luminance values different from each other to the sub-pixels in each of the pixel formation portions, and also the independent gamma correction is carried out such that the gradation dependence of the chromaticity is suppressed in the oblique view in the vicinity of the predetermined gradation value determined by the area ratio of the first sub-pixel electrode to the second sub-pixel electrode and the difference in the applied voltage between the first auxiliary electrode and the second auxiliary electrode [Irie para 0050] (note that voltages are only applied when the luminance values are different between the pixels)

Regarding claim 3 Watanabe and Irie disclose everything above (see claim 1). In addition Watanabe discloses a liquid crystal projector, comprising: a first liquid crystal panel configured to display the one pixel and the other pixel; and a shift device configured to shift, over three or more fields, a position of a pixel displayed in the first liquid crystal panel. a light source that outputs light, a light modulation device that has plural pixels arranged in a matrix and modulates the light from the light source, a projection system that projects the light modulated by the light modulation device onto a projection surface, a pixel image shift unit that can shift positions of images of the pixels of the light modulation device projected on the projection surface, and a control unit that controls the light modulation device and the pixel image shift unit, wherein the control unit can switch whether the pixel image shift unit temporally shifts the positions of the images of the pixels or not. [Watanabe para 0011] The plural pixel images are arranged in the horizontal direction and the vertical direction of the screen 28, and it is desirable that the shift direction is oblique relative to the arrangement direction of the pixel images. … the images located in the first field are rewritten at 60 Hz, and the images located in the position of the second field, which is shifted from the position of the first field, are also rewritten at 60 Hz [Watanabe para 0047]
	 
Regarding claim 4 Watanabe and Irie disclose everything above (see claim 3). In addition Watanabe discloses wherein the first liquid crystal panel displays an image corresponding to a first color, the liquid crystal projector comprising: a second liquid crystal panel for displaying an image corresponding to a second color 
and wherein the shift device shifts a position of a synthesized image that is synthesized from the image of the first color by the first liquid crystal panel, the image of the second color by the second liquid crystal panel, and the image of the third color by the third liquid crystal panel. Each of the liquid crystal light valves 3R, 3G, 3B includes a transmissive liquid crystal cell 24 and polarizers 25, 26 respectively provided at the light incident side and the light exit side thereof. The transmissive liquid crystal cell 24 is of active matrix type, for example, and has a liquid crystal layer sandwiched between a pair of electrodes. Further, the liquid crystal light valves 3R, 3G, 3B are electrically connected to a signal source that supplies image signals. When image signals are supplied from the signal source, voltages are applied between the electrodes of the transmissive liquid crystal cells 24 and orientation directions of liquid crystal molecules are controlled in response to the applied voltages. Thereby, lights can be modulated. The red light LR, the green light LG, and the blue light LB modulated by the respective liquid crystal light valves 3R, 3G, 3B enter the cross dichroic prism 4. [Watanabe 0042]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694